DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chaggares (U.S. Pub. No. 2013/0140955) discloses an ultrasound probe with transducer elements mounted on a frame with a number of conductive paths, i.e. traces that are within a channel having a recessed depth. However, Chaggares does not disclose “the recessed depth of the channel of each conductive path decreases as the channel extends outwardly from the respective transducer element and becomes the rib of the respective conductive path.”

Barlow further teaches ribs upon which the respective conductive paths, i.e. traces, are engaged; however, the combination of Chaggares in further view of Barrow does not teach “the recessed depth of the channel of each conductive path decreases as the channel extends outwardly from the respective transducer element and becomes the rib of the respective conductive path.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785